DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 5/24/21 claims 1-15 are currently pending in the application, with claims 11-15 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US 4,367,170, of record), in view of Kim et al. (US 2008/0026217 A1, of record) and Koripelly et al. (US 2016/0297836 A1).
Uhlmann is drawn to stabilized photochromic material comprising a photochromic dye for use in ophthalmic lens. The reference teaches organic photochromic materials comprising a photochromic dye (i.e. a light absorbing additive) and a resinous material and encapsulated in an outer shell of an inorganic material (i.e. a light absorbing additive contained in particle), and use thereof in preparation of photochromic plastic sheets, ophthalmic lenses etc. (Ab., col. 1-2, bridging paragraph, col. 5, lines 51-62, reference claim 1, col. 5, line 50-col. 7, line 11, working examples). The reference further teaches that the particles of photochromic material coated with an inorganic material can be dispersed in a monomer before polymerization, such as allyl 
Uhlmann further teaches that a photochromic dye is combined with a resinous material by an imbibition process wherein a photochromic dye is obtained in a resinous material upon treatment of a resinous material with a solution of photochromic dye and that preferably, the resinous material is in a finely divided form prior to treatment with the solution of photochromic dye (col. 8, lines 46-57). 
Uhlmann fails to disclose that in the polymerizable composition, the photochromic dye is homogeneously dispersed (1) in nanoparticles (2).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05
With regard to (1), Uhlmann teaches an imbibition process for incorporating the photochromic dye into a resinous material. Secondary reference to Koripelly teaches photochromic dyes may be dispersed into the polymeric material by “imbibition”, which refers to diffusion or permeation of the photochromic dye into the polymeric material by a suitable transfer mechanism such as permeation of the photochromic dye alone into the polymeric material, immersion (e.g., immersion of the polymeric material in a photochromic dye solution), 
With regard to (2), Uhlmann teaches small particle size and narrow distribution for use in transparent articles (col. 8, lines 3-10). Additionally, the secondary reference to Kim teaches photochromic nanoparticles having a core shell structure and transparency because of low light scattering [0002], and use thereof in photochromic articles such as lenses and eye glasses [0069]. The reference prescribes the photochromic nanoparticles as having a core mean diameter up to 150nm, teaches that smaller the core mean diameter, greater the transparency [0020-0021], and prescribes a shell thickness in the range of 5-15 nm to maintain transparency ([0030], TABLE 1).
 Thus, Uhlmann teaches imbibing process for producing photochromic particles and Koripelly teaches imbibing methods for dispersing the photochromic dye in the polymer, and Uhlmann teaches a small particle size and narrow distribution of particle size for use in transparent articles, and Kim tecahes encapsulated particles having a nanoparticulate dimension for providing transparency. Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to (1) reasonably expect the encapsulated photochromic particles of Uhlmann prepared by Koripelly’s processes to have a homogeneous dispersion of photochromic dye in the polymer, and (2) utilize encapsulated photochromic particles having particle size as in the present invention, i.e. including a size of 1nm to 10m in Uhlmann’s compositions, so as maintain transparency of the articles formed therefrom (obviates claims 1 and 6). A skilled artisan would reasonably expect the disclosed imbibing methods wherein a dye solution can be absorbed into the polymer to provide for a homogeneous dispersion, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 2, disclosed photochromic dyes meet the claimed limitation (col. 2, line 33-col. 5, line 45, Examples).
With regard to claims 3 and 4, Uhlmann teaches organic photochromic materials comprising a photochromic dye, a resinous material such as polystyrene, polycarbonate etc. (reads on polymer), and encapsulated in an outer shell of an inorganic material, such as silicon dioxide, titanium dioxide, aluminum oxide etc. (reads on polymer, i.e. an inorganic polymer, and also read on mineral oxide (Ab., ref. claim 1, col. 2, lines 24-32, col. 5, lines 46-50). It is noted that the transitional phrase “comprising” in claims 3 and 4 is open ended to other unrecited components therein.
With regard to claim 8, Uhlmann teaches a range of 0.01 to 80 wt.% for the proportion of encapsulated photochromic particles in the plastic host material, and that the amount would depend on the photochromic properties of the encapsulated photochromic particle and the desired optical required (col. 7, lines 40-46).
With regard to claims 7 and 5, it is noted that Uhlmann teaches a range of 0.01 to 80 wt.% for the proportion of encapsulated photochromic particles in the plastic host material. It would have been obvious to a skilled artisan to provide for desired photochromic effect, by either including a high dye content within the encapsulated particles and utilizing a smaller amount thereof, or by preparing encapsulated particles with a lower dye content and utilizing a higher amount of such particles. As such, the general disclosure and examples in Uhlmann teach encapsulated dye particles. It is noted that the refractive index of the encapsulated dye particles is an experimentally measured property. The burden is shifted to Applicants to establish that the 
With regard to claim 9, Uhlmann teaches particles of the coated photochromic material can be dispersed in a monomer before polymerization, such as in allyl diglycol carbonate for forming CR 39 plastic (col. 7, lines 15-17). It is noted that CR 39 is made by polymerization of diethylene glycol bisallylcarbonate. Additionally, with regard to claims 9 and 10, US patent 2,964,501 (US ‘501) incorporated by reference in Uhlmann (col. 7, lines 20-24) teaches allyl monomers (col. 3, lines 28-67), and isopropyl percarbonate (reads on peroxodicarbonate) and tertiary butyl perbenzoate as suitable catalysts for initiating polymerization (reads on peroxyester) (col 4, lines 7-18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US 4,367,170), in view of Kim et al. (US 2008/0026217 A1), Koripelly et al. (US 2016/0297836 A1) and Blackburn et al. (US 2004/0207809 A1).
The discussions with regard to Uhlmann, Koripelly and Kim above in paragraph 3 are incorporated herein by reference. It is noted that Uhlmann teaches compositions comprising allyl diglycol carbonate and encapsulated photochromic dye particles.
Although the cited references are silent with regard to the refractive index of the encapsulated dye particles, secondary reference to Blackburn is drawn to photochromic ophthalmic articles (Ab.), which may be prepared from compositions comprising allyl diglycol carbonate monomers to provide for a substrate having a refractive index in the range of 1.48-1.74 (reference claim 15). Given the teaching in Blackburn on the suitable refractive index of the polymer for use in photochromic ophthalmic articles, it would have been obvious to one of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/770,466 (reference application, preliminary amdt. dated 6/5/20). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is as follows:

    PNG
    media_image1.png
    402
    957
    media_image1.png
    Greyscale

 Additionally, 10 is drawn to a process of preparing the ophthalmic lens of claim 1, claim 11 is drawn to a method of using the light-absorbing additive of claim 1. Dependent copending claims further limits the scope of copending claim 1 and 11.
The copending claims fail to recite the at least one light-absorbing additive as being homogeneously dispersed in nanoparticles. However, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). With regard to the claimed feature not recited copending claims, the copending specification (Examples) teaches preparation method, i.e. in situ polymerization in the presence of a light-absorbing additive as disclosed in the present specification. Thus, in view of the specification, it would have been obvious to one of ordinary skill in the art that the nanoparticles of the copending claims encompass those wherein the light absorbing additive is homogeneously dispersion therein. 
Limitations as presently recited in claims 2, 3, 4, 6, 7, 8 are met by copending claims 3, 4, 5, 6, 7 and 8, respectively.
With regard to claim 9, the copending specification discloses the claimed species (page 5).
With regard to claim 10, copending claims 1 and 10 recite a catalyst for initiating the polymerization of the at least one allyl or non-allyl monomer and page 7, lines 19-24 of the copending specification which discloses claimed catalysts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/323,971 (reference application, amdt. dated 4/26/21). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is as follows:
	 
    PNG
    media_image2.png
    478
    958
    media_image2.png
    Greyscale

Additionally, copending claim 13 is drawn to a process of preparing the ophthalmic lens of claim 1. 
The copending claims fail to recite the at least one light-absorbing additive as being homogeneously dispersed in nanoparticles. Incorporating the discussion on In re Vogel from paragraph 6 above, it is noted that copending specification (page 5) discloses that the light-absorbing additive is uniformly distributed and exemplified embodiments teach a preparation method which overlap with those as in the present disclosure. Thus, in view of the copending specification, it would have been obvious to one of ordinary skill in the art that the light-absorbing additive of copending claims encompass those that are homogenously dispersed within the nanoparticles. Dependent copending claims further limits the scope of copending claim 1.
Limitations as presently recited in claims 2, 4, 5, 6, 7, 8 are met by copending claims 2, 8,
9, 10, 11 and 12, respectively.
With regard to claims 9 and 10, copending claim 1 recites a catalyst for initiating the polymerization of the at least one allyl or non-allyl monomer or oligomer. Although the copending claim fails to recite the presently claimed monomers of claim 9 and catalyst of claim
10, as page 8, lines 5-10 of the copending specification discloses claimed allyl monomers, and to page 8m lines 4-12 which discloses claimed catalysts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In view of the amendment dated 5/24/21, all rejections set forth in the office action dated 2/24/21 are withdrawn and new grounds of rejections are set forth herein above. Applicant’s arguments dated 5/24/21 have been duly considered. The rejections rely on the art of record, and pertinent arguments are addressed herein below.
Applicant’s Arguments:
Uhlmann discloses core-shell particles that include a photochromic dye in the core, and a protective outer shell made of inorganic material. Uhlmann at col. 1, li. 36-39. Uhlmann does not teach or suggest that the inorganic shell material can comprise the photochromic dye. Rather, the inorganic shell material is provided is to “prevent diffusion from within the coating and to prevent absorption through the coating.” Uhlmann at col. 1, li. 60-63. The shell material therefore prevents dispersion and ensures retention of the photochromic dye in the core.
Like Uhlmann, Kim discloses core-shell particles that include a photochromic dye in the core and an outer shell made of inorganic material. Kim at paragraph [0014], Kim does not teach or suggest that the inorganic shell material can comprise the photochromic dye. The shell serves as a “physical block” that envelopes the core containing the photochromic dye. Kim at paragraph [0012],
Kim and Uhlmann disclose core-shell nanoparticles with encapsulating outer shells and photochromic material confined within discrete core portions. The cited references do not render the present claims obvious because they do not teach or suggest a light-absorbing additive homogeneously dispersed within a nanoparticle. For at least these reasons, Applicants submit that the present claims are not obvious over Kim and Uhlmann and respectfully request withdrawal of the rejection.

Examiner’s Response:
Applicant’s arguments appears to suggest that encapsulated particles within the scope of Uhlmann are excluded from the claimed invention because Uhlmann’s shell material does not include the light-absorbing additive and therefore, Uhlmann’s encapsulated photochromic particles do not have light-absorbing additive homogenously dispersed. However, according to the specification (PGPUB), the light-absorbing additive is encapsulated in nanoparticles, i.e. the light-absorbing additive is contained within or grafted on said nanoparticles [0062]. Furthermore, amended claim 1 recites the limitation “at least one light-absorbing additive homogeneously dispersed in nanoparticles..”. Thus, in light of [0062] of the specification, Examiner maintains that a photochromic dye homogeneously dispersed in a polymer which is encapsulated in an inorganic shell and the encapuslated particle having a nanoparticulate dimension would meet the claimed limitation and for reasons stated in the rejection above, the claimed limitation is deemed obvious over cited references. It is noted that Kim is only relied upon as a teaching reference, to teach the advantages of nanoparticulate dimension of the encapsulated photochromic dye.
Applicant’s Arguments:
Claims 1-4 and 6-10 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 16/770,466. Claims 1, 2, and 4-10 were provisionally rejected on the ground of nonstatutory double patenting

Examiner’s Response:
Examiner acknowledges Applicant's statement on pages 6-7 requesting the abeyance of the double patenting rejections. If the double-patenting rejection is the only rejection remaining in this application and if there is a provisional obviousness-type double patenting rejection in the later-filed copending application, per USPTO practice, the examiner will withdraw the rejection.
Applicant’s Arguments:
Claims 11-15 were withdrawn from consideration as subject to a Restriction Requirement. Applicant traverses the Restriction Requirement for all the reasons previously set forth of record. Furthermore, because the remaining claims are allowable, for all the reasons set forth above, rejoinder and allowance of claims 11-15 is respectfully requested.

Examiner’s Response:

Applicant has elected product/apparatus claims for Group I invention (claims 1-10). Where all product/apparatus claims are found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims will be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762